Citation Nr: 1031675	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-33 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
Veteran's current bilateral hearing loss disability is related to 
his service.

2.  The evidence of record does not demonstrate that the 
Veteran's current tinnitus disability is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for establishing service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Prior to the initial AOJ decision in this matter, the Veteran was 
notified by letter dated in May 2005 of the evidence required to 
establish service connection, the evidence not of record 
necessary to substantiate his claims for service connection, and 
the Veteran's and VA's respective duties for obtaining evidence.  
The notice provided in this letter did not address how VA 
determines disability ratings and effective dates if service 
connection is awarded.  However, the Board finds that this 
omission did not prejudice the Veteran.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He was 
provided with notification of how VA determines disability 
ratings and effective dates if service connection is awarded by 
letter dated in December 2006.  Although it was sent to him after 
the initial AOJ decision in this matter, the Veteran had ample 
opportunity to respond prior to subsequent adjudication.  Service 
connection further is denied herein, and hence no disability 
rating or effective date will be assigned.  The notification 
requirements of the VCAA therefore have been satisfied in this 
case.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and VA 
treatment records.  No private treatment records have been 
obtained.  The duty to assist is not applicable in this regard, 
however, as the Veteran has not identified any such records.  See 
38 U.S.C.A. § 5103A(b).  In November 2005, the Veteran was 
afforded a VA audiological examination.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair adjudication of 
the claim that has not been obtained.  The Board therefore finds 
that all necessary development has been accomplished, and no 
further action is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.  He contends that these disabilities are due to 
noise exposure from weapons and mortar fire, artillery, bombs, 
hand grenades, rockets, helicopters, and jet aircraft during his 
service in the Republic of Vietnam (RVN).

Service connection may be established in several ways, including 
on a direct basis and on a presumptive basis.  Direct service 
connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish direct service connection for a 
disability, there generally must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As an alternative to establishing the second and third prongs in 
Hickson, direct service connection also may be established if the 
evidence of record reveals that the Veteran currently has a 
disorder that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology demonstrated 
thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of 
symptomatology may be established if a Veteran can demonstrate 
(1) the condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical, or in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.

Direct service connection additionally may be established for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  The absence of documented hearing loss in service 
thus is not fatal to a service connection claim for such 
disability.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

Presumptive service connection means that a disease will be 
considered to have been incurred in or aggravated by service even 
though there is no evidence of such disease during service.  
38 C.F.R. §§ 3.307(a); 3.309.  Service connection is presumed 
where a Veteran served 90 days or more and manifested a chronic 
disease, such as an organic disease of the nervous system like 
sensorineural hearing loss, to a compensable degree within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  However, this 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).

The Board must assess the probative value of all the evidence, 
including medical evidence.  The weight and credibility of 
evidence may be discounted "in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Board must account for evidence which it 
finds to be persuasive or unpersuasive and provide reasons for 
rejecting any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 
1 Vet. App. at 49.  As such, the Veteran prevails when the 
evidence supports his claim or is in relative equipoise but does 
not prevail when the preponderance of the evidence is against the 
claim.  Id.

Normal hearing is from 0 to 20 decibels, while higher threshold 
levels indicate some degree of hearing loss.  Hensley, 5 Vet. 
App. at 157.  For VA purposes, impaired hearing is considered a 
disability when:  (i) the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels 
or greater, (2) the auditory thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater, or (iii) speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD-214 reveals that his military occupational 
specialty (MOS) was light weapons infantryman.  It also reveals 
that he was awarded the Vietnam Campaign Medal, Vietnam Service 
Medal, Combat Infantryman's Badge, and Purple Heart.

An enlistment examination was conducted in October 1966.  At this 
time, audiometric results were reported pursuant to the standards 
set by the American Standards Association (ASA).  Standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI) since November 1, 
1967, however.  Converted to ISO-ANSI, pure tone thresholds, in 
decibels, at this examination were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
Not 
measured
5
LEFT
20
5
10
Not 
measured
0

Service treatment records do not reveal that the Veteran 
complained of, sought treatment for, or was diagnosed with 
hearing loss or tinnitus.

A separation examination was conducted in March 1969.  The 
Veteran denied having hearing loss on the separation medical 
history.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
Not 
measured
15
LEFT
10
10
10
Not 
measured
15

The Veteran signed a Statement of Medical Condition in June 1969 
attesting that he underwent a separation examination more than 3 
working days prior to his discharge and that there had been no 
changes in his medical condition since this examination.

Subsequent to service, the Veteran sought treatment from VA for a 
variety of health issues.  A VA treatment record dated in May 
2005 documents a history of hearing loss, which had been noted 
for 2 years.  It also documents that no new hearing loss was 
found.  Finally, it documents that the Veteran had retired from 
construction work.

The Veteran was afforded a VA audiological examination in 
November 2005.  He complained that he difficulty hearing 
conversation, especially on the television.  He also reported 
bilateral hearing loss which began during military service and 
continued to deteriorate ever since and bilateral tinnitus that 
had been present for "years and years."  The Veteran further 
reported military noise exposure in combat in the RVN and 
civilian occupational noise exposure.  However, he indicated that 
he wore hearing protection on the job when it was required.  He 
denied recreational noise exposure.  Pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
40
60
60
LEFT
15
15
35
60
50

Speech recognition scores on the Maryland CNC Word List were 92 
percent for right ear and 88 percent for the left ear.  As such, 
diagnoses of mild to moderately severe sensorineural hearing loss 
and tinnitus were provided with respect to each ear.  The 
examiner opined, however, that these disabilities were not 
related to acoustic trauma incurred during military service 
because "noise-induced hearing loss/tinnitus occurs at the time 
of exposure, not after the noise has ceased."

In light of the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and for tinnitus.

Diagnoses of a bilateral hearing loss disability within the 
definition of 38 C.F.R. § 3.385 as well as a tinnitus disability 
were rendered by the examiner who conducted the Veteran's 
November 2005 VA audiological examination.  The first Hickson 
requirement therefore is met.

The Veteran's also has submitted satisfactory lay evidence 
concerning his exposure to noise.  He has alleged noise exposure 
from weapons and mortar fire, artillery, bombs, hand grenades, 
rockets, helicopters, and jet aircraft during his service in the 
RVN.  The Board acknowledges that the Veteran engaged in combat 
there and that the noise exposure recounted by him is consistent 
with the circumstances of such combat service.  As such, in-
service noise exposure is conceded and the second Hickson 
requirement is met.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

However, the third Hickson requirement has not been met.  The 
evidence does not show that the Veteran's current bilateral 
hearing loss disability and/or current tinnitus disability is 
related to his service.

Service treatment records are silent as to any complaint of 
hearing loss while in service, and the Veteran's March 1969 
separation examination showed normal hearing.  Service treatment 
records likewise are silent as to any complaints of tinnitus 
while in service.  On the contrary, he denied having hearing loss 
on separation.  

The first complaint of hearing loss indeed is not reflected in 
the record until May 2005, and indicates onset only two years 
earlier.  Further, the first medical evidence of a bilateral 
hearing loss or tinnitus disability is from the November 2005 VA 
audiological examination.  Such complaints and diagnoses 
therefore occurred over 35 years after the Veteran's discharge 
from service and after a post-service period of civilian 
occupational noise exposure from his employment doing 
construction work.  Evidence of a prolonged period without 
medical complaint, and the amount of time that has elapsed since 
military service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

No relationship between the Veteran's exposure to acoustic trauma 
during service and his current bilateral hearing loss and/or 
tinnitus disabilities was found by the examiner who conducted the 
Veteran's November 2005 VA audiological examination.  This 
opinion is persuasive because the examiner reviewed the entire 
claims file and interviewed and examined the Veteran.

The evidence also does not show that the Veteran's has 
experienced continuous bilateral hearing loss and tinnitus 
symptomatology since service.  He merely contends this to be the 
case.  Specifically, he contends that he has had hearing loss 
which has increased in severity since service and has had 
tinnitus for "years and years."

Given that hearing loss and tinnitus are capable of lay 
observation, the Veteran is competent to set forth these 
contentions.  See Barr, 21 Vet. App. 303; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The Board, however, is within 
its province to make a credibility determination as to whether 
that evidence supports a finding of service incurrence and 
continuity of symptomatology.  Barr, 21 Vet. App. 303.  Here, the 
Board finds that the Veteran's service treatment records 
(containing no competent medical evidence of a bilateral hearing 
loss or tinnitus disability, and showing normal hearing), the 
denial of hearing loss on separation from service, the lack of 
post-service treatment records until 2005 (which could show 
complaints, symptoms, findings, or diagnoses associated with 
bilateral hearing loss and/or tinnitus), the history given in 
2005 of onset only two years earlier, the opinion of the examiner 
who conducted the Veteran's November 2005 VA audiological 
examination, and the lack of persuasive medical evidence linking 
hearing loss and tinnitus to the Veteran's service taken together 
outweigh the Veteran's contentions.

The Board finally notes that the evidence does not show that the 
Veteran was diagnosed with a hearing loss disability within one 
year following his separation from service.

For all the foregoing reasons, the Veteran's claim of entitlement 
to service connection for bilateral hearing loss must be denied 
on a direct basis and on a presumptive basis, while his claim of 
entitlement to service connection for tinnitus must be denied on 
a direct basis.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the doubt 
rule.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


